DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
This action is responsive to the amendment filed on 01/25/2021. Claims 18, 21-30 and 32-38 are pending in this application. Claims 18, 21-30 and 32-37 have been amended. Claims 1-17, 19-20 and 31 have been cancelled. Claims 38 is added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-32, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (2010/0229594, previously cited and applied) in view of Williams et al. (2016/0298615).
Regarding claim 28, Erickson discloses an absorption chiller comprising: 
a boiler (Boiler) having a vessel for storing a working fluid (see figure 5) and a primary heat source (burner) configured for heating the working fluid (see figure 5); 
a heat exchanger (a condenser or an absorber) configured to heat the working fluid (see figure 5); 
a flow path (the entire flow path which associated with the feed pump) arranged to enable the working fluid to flow from the boiler (Boiler), through the heat exchanger (the condenser or the absorber) and back to the boiler (Boiler; see figure 5); and 
a working fluid pump (feed pump) configured to convey the working fluid around the flow path (see figure 5); 
wherein the working fluid pump (feed pump) generates waste heat (applicant asserts in the last paragraph on page 5 of the Remarks filed on 05/27/2020 that “operation of the pump to convey the working fluid causes the components of the pump to heat up. This buitlt-up heat would then radiate away from the pump, and as a consequence, the pump becomes a heat source”; therefore, it is understood to one having ordinary skill in the art that the operation of the feed pump of Erickson generates heat due to friction of mechanical parts of the pump; when the pump conveys fluid in the flow path, the fluid would exchange heat with the pump) when conveying the working fluid around the flow path so as to form a first waste heat source (the heat generated from operation of the feed pump; see figure 5), and 

Williams teaches a diaphragm water pump comprises a water inlet (108) and a water outlet (150; see figure 1). Wherein the pump heats the water being pumped (paragraph [0003]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention have modified the chiller of Erickson to incorporate the claimed heat exchange relationship between the fluid and the pump as taught by Williams in order to preheat the fluid before entering the boiler. 
Regarding claim 29, Erickson discloses the first waste heat source (heat generated by feed pump during operation) is configured to heat the heat exchanger (condenser or absorber) so as to heat the working fluid (see figure 5).
Regarding claim 30, Erickson discloses the first waste heat source (heat generated by feed pump during operation) is configured to heat the boiler (Boiler) so as to heat the working fluid (see figure 5).
Regarding claim 32, Erickson discloses the heat exchanger is a radiator (the condenser COND is a radiator).
Regarding claim 34, Erickson discloses the primary heat source is a gas burner (burner; see figure 5).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Williams as applied to claim 28 above and further in view of Rockenfeller et al. (6,705,111, previously cited and applied).
Regarding claim 33, Erickson fails to disclose the working fluid pump is a diaphragm solution pump. 
Rockenfeller teaches an ammonia-water absorption system comprises a plunger-driven diaphragm solution pump (Col. 1, lines 43-51).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the absorption chiller of Erickson to substitute a plunger-driven diaphragm solution pump as taught by Rockenfeller in order to operate the pump at high discharge temperature and pressure to provide cooling as well as at low pressure where the system operates to provide heating (Col. 1, lines 43-51, Rockenfeller).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Williams as applied to claim 28 above and further in view of Bangheri (6,332,328, previously cited and applied).
Regarding claim 37, Erickson discloses the absorber is a plate heat exchanger.
Bangheri teaches an absorption heat pump comprises an absorber is a plate heat exchanger (Col. 3, lines 10-20).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the absorption chiller of Erickson to substitute the absorber by a plate heat exchanger as an absorber .

Allowable Subject Matter
Claims 18, 21-27, 35-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach the claimed structure and heat exchange relationship between the working fluid, fluid circuit and heat exchange elements of an absorption chiller as recited in claim 28.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments on the Remarks filed on 01/25/2021 with respect to claim(s) 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763